DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings

3.	The drawings were received on 14 January 2021.  These drawings are acceptable.

Response to Arguments

4.	Applicant’s arguments, see page 4, lines 5-9, filed 14 January 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn in view of the above noted replacement drawings. 

5.	Applicant’s arguments, see page 4, lines 15-19, filed 14 January, with respect to the 35 USC 112(b) rejection of claim 7 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 7 has been withdrawn in view of the cancellation of the claim. 



Claim Rejections - 35 USC § 103

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 1, 2 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2014/0208948 A1) in view of Akimoto et al. (US 2003/0038075 A1) and Fritzsche et al. (US 4,323,454).

With regard to claims 1, 2 and 18, Cao discloses an aircraft fuel tank flammability reduction method comprising the steps of feeding pressurized air (engine bleed air, see paragraph [0018]) into a hollow fiber membrane air separation module (10) comprising one of more cured tubesheets (24, 26) disposed at terminal ends of the module and also one or more hollow fiber membranes (18), each of the tubesheets comprising resin (e.g. oxygen impermeable epoxy) encapsulating the membranes, each of the hollow fiber membranes having a bore and being capable of selective oxygen permeation, allowing the pressurized air to be fed into the bores (see paragraph [0027]), and removing some of the oxygen as from the feed air as an oxygen-enriched permeate stream from the air separation module so as to produce nitrogen-enriched air (NEA) as a non-permeate stream from the air separation module (see paragraph [0027]), and wherein the NEA is directed into the fuel tank on board an aircraft at Fig. 2, the abstract and paragraphs [0001]-[0002],[ 0018] and [0027]-[0029].
Cao discloses the encapsulating resin having a viscosity of less than 10 poises (1000 cps) at paragraph [0027] but does not explicitly disclose the encapsulating resin penetrating into the hollow fiber 
	Akimoto et al. teaches a hollow fiber membrane module wherein the encapsulating resin forming the tubesheets comprising an epoxy having a viscosity of 100-5000 mP.s (100-5000 cps), a curing agent and a filler, and wherein the resin penetrates into the porous walls of the hollow fiber membranes to provide a strong adhesive force between the hollow fibers and the tubesheets at paragraphs [0062], [0077] and [0188]-[0194].
	It would have been obvious to incorporate the lower viscosity epoxy and penetration into the membrane pores of Akimoto et al. (i.e. as low as 100 cps) into the method of Cao to provide a strong adhesive force between the hollow fibers and the tubesheets, as suggested by Akimoto et al. at paragraph [0189].
With regard to the resin penetration limiting access of the feed air to the interface, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The prior art ranges of less than 1000 cps and 100-5000 cps are seen as overlapping the instantly claimed range of less than 700 cps. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05. Furthermore, Akimoto et al. explicitly teaches lower viscosity resins preferred due their improved ability to penetrate into the pores of the membranes at paragraphs [0189]-[0192]. Accordingly, the viscosity is seen as being recognized by the prior art as a result effective variable.
	Akimoto et al. teaches a silica filler at paragraph [0194] but does not mention the filler being an aminosilane coupling agent.
	Fritzsche et al. teaches a resin for forming a tubesheet comprising aminosilane (silanes moiety including amino functional groups, see col. 6, lines 49-57) coupling agents at the abstract and col. 6, lines 25-61.


With regard to claims 12, 14, 16 and 17, Akimoto et al. discloses at least 1% or 30-100% of the pore volume of the hollow fiber membranes in the tubesheet being filled with encapsulating resin at paragraphs [0062] and [0189]-[0190].
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 13 and 15, it would have been obvious to one of ordinary skill in the art to form the impregnation of the porous walls substantially uniform across a diameter of the tubesheet and tubesheet thickness to ensure uniform adhesion between the hollow fibers and the tubesheet.

	With regard to claim 19, Cao discloses the temperature of the feed air being 160-300 0F (71-149 0C) at paragraph [0018].
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 12, 2021